Title: From Benjamin Franklin to Jared Eliot, 19 December 1752
From: Franklin, Benjamin
To: Eliot, Jared


Dear Sir,
Philadelphia, Dec. 19, 1752
I received your affectionate letter of the 1st. and am surprised to find that my letters do not of late get to your hand. I do not keep copies, but I remember well, that in one I acknowledged the receipt of the select transactions, and in another I complained of the long delay of your fourth Essay, and desired that if Mr. Green would not do it, you would send it to me, and it should be despatched in a trice. To this I own I have long wondered that there came no answer; but now the reason appears you never received it. I am not indeed the most punctual of correspondents, but am however less negligent than I have of late appeared to you to be. To converse in this manner with my friends is one of my greatest pleasures; but much business does sometimes interfere and occasion delays, which makes me more ready to excuse others, as I have frequent occasion to be excused. At present however, I am not to be blamed, but some defect in the conveyance, which I cannot now guess at; but to prevent the miscarriage of this, I send it under cover to Dr. Johnson, and request him to forward it by some safe hand, for having exchanged many letters lately with that gentleman on occasion of my printing his book, and not observing any of them to miscarry, I have reason to expect this will at least get safe as far as Stratford. By the way, are you not a letter in debt to our friend Bartram? If not I fear a long one of his to you, enclosed in one of mine has miscarried also.
Our friend Mr. Jackson wrote to me last year, for an account of the number of Palatines imported here within ten years, which I accordingly sent him, and accompanyed it with a sheet or two on the subject of peopling of countries, propagation of mankind, &c. in answer to which I have lately received a long and curious letter from him, which I will send for your perusal together with my paper, as soon as I find it can be done without danger of being lost.
In the mean time, I send you a meterological paper of mine, wrote in order to digest and methodise a few of my own thoughts, and to procure the corrections of my Friends, I beg your sentiments and criticisms, on such parts as you find wrong; and if you can give me any light into the nature of those meteors we commonly call falling stars, pray do; for I am extremely at a loss to know what to think of them. Also any thing that has come to your knowledge of the nature and effects of whirl-winds and water-spouts; concerning which I have seen only imperfect accounts.

I know you will be pleased to hear that our Academy flourishes, and therefore I inform you that we have now upwards of 300 scholars in all the schools. Our Hospital too, goes on very well, and does much good. We have this day been opening our cargo of choice Drugs and Medicines from London, that cost us £112 sterling; and find all in good order. I must not omit to acquaint you with one other instance of the public spirit of this people. A person who had been in the last expedition to discover a north-west passage, being fully persuaded from some observations he made, and notices he obtained there, that such a passage there probably is, wrote to me from Maryland, requesting I would endeavor to procure subscriptions here for another attempt. It is accordingly done; £1000 is raised for the purpose, and a vessel is actually fitting for him to proceed in early in the Spring. If you have any queries to make concerning that Country, its Productions, &c. or would have any particular observations made there; write them, and I will send them by our captain who is an ingenious and observing man.
Did you receive the votes of our last years Assembly, which I sent you, as I think; but am not very certain. I know I intended it.
And now my paper will only afford me room to add, that I have not received more pleasure and satisfaction from any correspondence I maintain, than from that you have favoured me with; which I hope will never again meet such interruption, as I am, with sincere esteem and affection, dear Sir, your obliged friend and servant,
B Franklin
